Case 7:17-cr-00225-NSR Document 145 Filed 09/03/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

-against-
No. 17-CR-225 (NSR)
CHUKWUEMEKA OKPARAEKE,
ORDER
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

Based on a review of the docket, which reveals that the instant criminal action was commenced
over three years ago, the defendant is charged with a felony, a trial is currently scheduled for September
2020, and the defendant wishes to change his plea, it is the Court’s determination that in order to prevent
serious harm to the interest of justice, Defendant Chukwuemeka Okparaeke can and should be permitted
to plead guilty and that the plea hearing be conducted by video teleconference or by telephone conference
pursuant to the CARES Act § 15002(b)(2)(A).

Accordingly, it is hereby ORDERED that the change of plea hearing for Defendant
Chukwuemeka Okparaeke be conducted by video teleconference or by telephone conference (if video
conference is unavailable) before this Court or a Magistrate Judge at a date and time mutually convenient
to the Court and all parties concerned. The Clerk of Court is requested to terminate the motion at ECF
No. 144.

Defendant’s legal advisors are directed to mail a copy of this Order to Defendant and file proof

 

 

 

 

 

of service.
Dated: September 3, 2020 SO ORDERED: 2
White Plains, New York v “ Jie —
NELSON S. ROMAN

= United States District Judge
USDC SDNY _
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: gq 3] 2o2o

 

 

 

 
